Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-21601-CIV-WILLIAMS



    UNITED STATES OF AMERICA,
                                        Plaintiff,
                         vs.
    GENESIS II CHURCH OF HEALTH AND
      HEALING;
    MARK GRENON;
    JOSEPH GRENON;
    JORDAN GRENON; and
    JONATHAN GRENON,

                                     Defendants.




               GOVERNMENT’S MOTION FOR AN ORDER TO SHOW CAUSE
              WHY DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT and
                    INCORPORATED MEMORANDUM IN SUPPORT



          The United States of America hereby moves the Court for an order directing Defendants to

   appear before it as soon as this matter can be heard and then and there show cause, if any there be,

   why they should not be held in contempt and sanctioned for failing and refusing to comply with

   the temporary restraining order issued by this Court on April 17, 2020.


                                       GROUNDS FOR RELIEF

          On April 17, 2020, this Court issued a temporary restraining order (“TRO”) that prohibits

   Defendants from “directly or indirectly, label[ing], hold[ing], and/or distribut[ing] any

   [unapproved new drug or misbranded] drug, including but not limited to MMS …” TRO at 3 (D.E.

   4). The TRO has been in full force and effect since its entry. All Defendants received actual notice
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 2 of 10




   of the TRO via email on the same day that it was issued; Defendants Genesis II Church of Health

   and Healing (“Genesis”) was also served with the TRO by the United States Marshals Service that

   same day by posting the document at the address shared by Genesis and Defendant Jonathan

   Grenon in Bradenton, Florida. Moreover, on April 21, 2020, all of the individual Defendants signed

   a document styled as a “Stop Harassment Order” and transmitted it to the Court and several

   government officials, acknowledging their actual notice of this Court’s order. See D.E. 12. Yet, as

   outlined below, Defendants are resisting and failing to comply with that Order. And remarkably,

   Defendants have touted their noncompliance in public statements and in their communications

   with the government and this Court.


          A. Defendants Continue to Label MMS

          Today, nearly two weeks after the Court entered the TRO, Defendants continue to label

   MMS by persisting in making claims on their various websites that demonstrate that their products

   are intended to cure, mitigate, treat, or prevent disease. Specifically, the Defendants continue to be

   responsible for false, misleading, and otherwise unlawful labeling of MMS through the violative

   claims discussed in the Declaration of Tiffany Petty. See Decl. of Tiffany Petty, (D.E. 3-1). In one

   notable example, Defendants continue to issue and provide labeling for MMS that directs “Dosing

   for Coronavirus” for both “Adults” and “Small Children.” G2Voice Broadcast #182, The

   Coronavirus is Curable! Do You Believe It? You Better!, https://g2churchnews.org/577-g2voice-

   182 (last visited Apr. 30, 2020) (noting that “this should wipe it [sic] out this flu-like virus that

   many are being scared with its presence in this world!”). See also Supp. Decl. of Jason Humbert,

   ¶ 10, attached as Ex. 1 (observing that as of the date of this Motion, Defendants’ continue to publish

   drug claims for MMS on websites).




                                                     2
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 3 of 10




          B. Defendants Continue to “Directly or Indirectly” Distribute MMS

          Defendants continue to provide consumers with information on how to obtain MMS from

   various Genesis-affiliated providers, including various “Church Chapters” and “G2 Sacrament

   Providers” operating in the United States and elsewhere. See, e.g., G2 Sacrament Providers –

   Genesis II Church of Health & Healing (Official), https://genesis2church.ch/mms/providers (last

   visited Apr. 29, 2020) (listing contact information and product listings). Defendants’ continued—

   albeit indirect—contumacious distribution of MMS is not limited to passively maintaining a

   website, however.

          Eight days after entry of the TRO, in order to verify whether Defendants’ were complying

   with the TRO, an investigator for the United States Food and Drug Administration (“FDA”),

   utilizing a fictitious identity, attempted to purchase MMS via the Genesis websites. See Humbert

   Supp. Decl. ¶ 5. Although the FDA investigator could not order MMS directly from the Genesis

   website itself, but rather directed potential consumers to contact Genesis by email with questions

   at a specific email address: g2sacraments@gmail.com. Id.

          The FDA investigator then sent an email to g2sacraments@gmail.com (again concealing

   his true identity) inquiring whether MMS was available for purchase. Id. ¶ 6. Later the same day,

   he received an email response, signed by Defendant Jordan Grenon on behalf of Defendant

   Genesis. Id. ¶ 7. Reverse geolocation of the IP address where the email originated indicates that it

   was sent from around Bradenton, Florida, where a number of Defendants are known to be located.

   Id. ¶ 9. Rather than advising the undercover FDA investigator that MMS could not be lawfully

   distributed, Defendant Jordan Grenon and Genesis advised the putative consumer how he could

   obtain Genesis’s unapproved and misbranded drugs from “an alternate source … in the USA” and

   provided a toll-free telephone number for that source. Id. ¶ 7. In addition to identifying a specific

   contact from which to obtain Genesis’s products, the email also directed the consumer to find




                                                    3
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 4 of 10




   additional MMS “providers” from the Genesis website map of various “Church Chapters,”

   “Church Providers,” “Bishops,” and “Health Ministers” throughout the world. See id. ¶ 8.

          Whether taken together or independently, this evidence manifestly demonstrates that in

   derogation of this Court’s order, Defendants and those acting in concert and participation with

   them, continue to “directly or indirectly[] label, hold, and/or distribute” MMS. TRO at 3.


          C. Defendants Have Openly and Notoriously Refused to Obey this Court

          In compliance with Local Rule 7.1(b) (requiring a pre-filing meet and confer for most

   motions), Plaintiff sent a letter via email to Defendants on April 28, 2020, in a good faith effort to

   secure Defendants’ compliance with the TRO without resorting to seeking relief from the Court.

   See Letter from Ross Goldstein to Defs. (Apr. 28, 2020), attached as Ex. 2. Defendant Mark Grenon

   reacted with further defiance by sending a letter to Department of Justice leadership on the

   following day, April 29, 2020. See Email from Mark Grenon to Ross Goldstein, et al. (Apr. 29,

   2020), attached as Ex. 3. In that email, Defendant accused counsel for the United States of treason

   and continued to maintain that Defendants are not required to obey this Court, noting that they

   “never agreed to the TRO.” Id.

          This is consistent with other public statements Genesis has made since the Court issued its

   TRO. For example, during Genesis’ weekly internet broadcast/podcast on April 26, 2020, hosted

   by Defendants Mark and Joseph Grenon, Mark Grenon stated, “Just because the FDA submits a

   TRO and the DOJ … signs the order, it doesn’t mean it has to be obeyed or even given attention.

   They hate this. It’s called civil disobedience. We will not be participating in any of the injustice.

   … We are practicing civil disobedience against this unjust order, and that’s what we’re doing.” Tr.

   of G2Voice Broadcast #189, PART TWO—THIS INSANITY HAS TO STOP!! An Urgent Message

   to the World from Bishop Mark Grenon, at 45–47 (Apr. 26, 2020), attached as Ex. 4. Defendants’

   public protestations against the TRO are occasionally accompanied by veiled threats of violence:



                                                     4
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 5 of 10




   “The restraining order’s right there … You’ve got the Second [Amendment]. Right? When

   Congress does immoral things, passes immoral laws, that’s when you pick up guns, right?” Id. at

   46. Later in the broadcast, Mark Grenon shouts: “You want a Waco? Do they want a Waco? They

   can say you pulled the gun and just shoot you and you don’t even have a gun? What’s going to

   happen here?” Id. at 49.

          Nowhere in these protestations do Defendants claim that compliance with this Court’s order

   is impossible. Rather, they merely announce their refusal to do so. Defendants’ failure and refusal

   to comply with the Court’s order, combined with statements that they will not permit FDA to

   exercise its oversight and inspection power, has impaired and will continue to impair the

   government’s ability to protect public health as well as to police and enforce the TRO. Compare

   TRO, at 4–5, ¶ 6 (“Representatives of FDA shall be permitted, without prior notice and as and

   when FDA deems necessary, to inspect Defendants’ places of business …”) with Letter from Mark

   S. Grenon to Court (Apr. 21, 2020), at 22 (DE 11) (warning that government will not be allowed

   to enter Defendants’ property and that “The County Sheriff will be there to defend [it and] to NOT

   permit anyone to enter.”). Furthermore, there is no reason to believe that their contumacious

   conduct will cease if the Court grants the government’s motion for entry of a preliminary

   injunction.


          D. The United States Has Met Its Burden for an Order to Show Cause

          The Court has inherent power to enforce compliance with its lawful orders. See Citronelle-

   Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991) (citing Shillitani v. United

   States, 384 U.S. 364, 370 (1966)). “A finding of civil contempt must be supported by clear and

   convincing evidence that ‘the allegedly violated order was valid and lawful; ... the order was clear

   and unambiguous; and the ... alleged violator had the ability to comply with the order.’” F.T.C. v.

   Leshin, 618 F.3d 1221, 1232 (11th Cir. 2010) (quoting Riccard v. Prudential Ins. Co., 307 F.3d



                                                    5
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 6 of 10




   1277, 1296 (11th Cir. 2002). Because the facts set forth above and in the accompanying declaration

   evince a prima facie showing that those elements have been met with regard to Defendants’

   violation of the TRO, “the burden then shifts to the alleged contemnor to produce evidence

   explaining his noncompliance at a ‘show cause’ hearing.” Chairs v. Burgess, 143 F.3d 1432, 1436

   (11th Cir. 1998). At the show cause hearing, the Defendants “must prove that despite all reasonable

   efforts to comply with the court’s order, compliance was impossible.” TracFone Wireless, Inc. v.

   Holden Property Servs., LLC, 103 F. Supp. 3d 1357, 1361 (S.D. Fla. 2015).


                                             CONCLUSION

          The United States respectfully submits that there is clear and convincing evidence that that

   Defendants have violated the valid, lawful, clear, and unambiguous TRO despite their ability to

   comply. As a result, the United States respectfully requests that the Court enter an Order requiring

   Defendants to appear as soon as this matter may be heard and show cause why they should not be

   held in contempt of this Court.



                                LOCAL RULE 7.1(b) CERTIFICATION


          The undersigned certifies that counsel for the United States has made reasonable efforts to

   confer with all parties who may be affected by the relief sought in the motion, by sending the letter

   attached to this Motion as Ex. 3 by email to all Defendants on April 28, 2020, but has been unable

   to do so.


          Dated this 30th day of April, 2020.




                                                    6
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 7 of 10




                                        Respectfully submitted,



   JOSEPH H. HUNT                                         ARIANA FAJARDO ORSHAN
   Assistant Attorney General                             United States Attorney
   U.S. Department of Justice

   GUSTAV W. EYLER
   Director
   Consumer Protection Branch

   Ross S. Goldstein                                      Matthew J. Feeley
   ROSS S. GOLDSTEIN                                      MATTHEW J. FEELEY
   Court ID No. A5502651                                  Florida Bar No. 12908
   Senior Litigation Counsel                              Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                               99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                  Miami, FL 33132
   202-514-8742 (fax)
                                                          Matthew.Feeley@usdoj.gov
                                                          305-961-9235 (office)
   David A. Frank                                         305-530-7139 (fax)
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)



                                Counsel for the United States of America




                                                   7
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 8 of 10



   OF COUNSEL:

   ROBERT P. CHARROW
   General Counsel

   STACY CLINE AMIN
   Chief Counsel
   Food and Drug Administration
   Deputy General Counsel
   U.S. Department of Health and Human Services

   ANNAMARIE KEMPIC
   Deputy Chief Counsel, Litigation

   JOSHUA A. DAVENPORT
   Associate Chief Counsel for Enforcement
   U.S. Department of Health and Human Services
   Office of the Chief Counsel
   Food and Drug Administration
   10903 New Hampshire Avenue
   Silver Spring, MD 20993-0002




                                              8
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 9 of 10



                                  CERTIFICATE OF SERVICE

           I hereby certify that on April 30, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
   electronic mail or in some other authorized manner for those counsel or parties who are not
   authorized to receive electronically Notices of Electronic Filing.


                                                By:            s/ Ross S. Goldstein
                                                               Ross S. Goldstein
                                                               Senior Litigation Counsel
                                                               U.S. Department of Justice


                                           SERVICE LIST
                                   United States of America
                                              vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                       MARK GRENON;
                                      JOSEPH GRENON;
                                   JORDAN GRENON; and
                                    JONATHAN GRENON
                              CASE NO. 20-21601-CIV-WILLIAMS
                       United States District Court Southern District of Florida


     ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
     Court ID No. A5502651                             AND HEALING
     Senior Litigation Counsel                         contact@genesis2church.is
     Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
     202-353-4218 (office)                             Bradenton, FL 34205
     202-514-8742 (fax)
                                                       MARK GRENON
     DAVID A. FRANK                                    mark@genesis2church.is
     Court ID No. A5500486
     Senior Litigation Counsel                         JOSEPH GRENON
     U.S. Department of Justice                        joseph@genesis2church.is
     Consumer Protection Branch
     P.O. Box 386                                      JORDAN GRENON
     Washington, D.C. 20044                            jordan@genesis2church.is
     David.Frank@usdoj.gov                             6210 35th Avenue West
     (202) 307-0061 (office)                           Bradenton, FL 34209
     (202) 514-8742 (fax)
                                                       JONATHAN GRENON
                                                       jonathan@genesis2church.is


                                                   9
Case 1:20-cv-21601-KMW Document 23 Entered on FLSD Docket 04/30/2020 Page 10 of 10



     MATTHEW J. FEELEY                               2014 Garden Ln.
     Florida Bar No. 12908                           Bradenton, FL 34205
     Assistant United States Attorney
     99 N.E. 4th Street, Suite 300                   Defendants
     Miami, FL 33132
     Matthew.Feeley@usdoj.gov
     305-961-9235 (office)
     305-530-7139 (fax)

     Counsel for the United States of America




                                                10
